UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7069


DALE EPPS,

                  Petitioner - Appellant,

          v.

MICHAEL MCCALL,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Richard Mark Gergel, District Judge.
(1:13-cv-00873-RMG)


Submitted:   October 17, 2013               Decided: October 21, 2013



Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dale S. Epps, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dale Epps seeks to appeal the district court’s order

adopting the recommendation of the magistrate judge to dismiss

Epps’    28    U.S.C.    §   2254    (2006)    petition        as    an    unauthorized,

successive      petition.       The    order    is   not       appealable      unless     a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(A)         (2006).              A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies      this     standard         by     demonstrating          that

reasonable      jurists      would     find     that     the        district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief       on   procedural        grounds,        the        prisoner     must

demonstrate      both    that   the     dispositive          procedural       ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Epps has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense      with   oral     argument        because    the        facts     and    legal



                                          2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3